Citation Nr: 1601108	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-34 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, including as a result of a service-connected right knee disability.  

2.  Entitlement to service connection for right sciatica, including as a result of a service-connected right knee disability.  

3.  Entitlement to an increased rating for chondromalacia of the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to May 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that service connection should be established for a low back disability and right sciatica.  He has asserted that these disabilities are related to his service-connected right knee disability.  In support of his contention, he has submitted an opinion by a private physician who indicated that the back disability could possibly be related to his right knee disability.  This is in contradiction to an opinion rendered by a VA examiner in July 2010.  Where there is a wide diversity of medical opinion, an additional examination should be performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  

The Veteran's representative has argued that the Veteran's complete service treatment records (STRs) have not been associated with the claims folder.  It has been asserted that the available STRs include a Medical Evaluation Board report that notes treatment records that have not been associated with the claims folder.  As such, an effort should be made to obtain any additional STRs that may be available.  

In addition, the Veteran, at his hearing on appeal, testified that he was recently awarded Social Security Administration (SSA) benefits.  Records pertaining to the award of such benefits have not been associated with the record certified for appellate review, but may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  (The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when VA has notice of the existence of such records.)  While the Veteran also testified that SSA utilized only VA treatment records in the award, the Board notes that no recent VA treatment records (other than radiologic films that have not been interpreted) have been associated with the claims file.  The Board is thus put on notice as to the potential existence of additional VA records that may have some bearing on the claims.  As such, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA Medical Center (VAMC) records should be requested and associated with the claims folder.  

Finally, with regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  During his hearing on appeal, the Veteran indicated that his right knee disability had recently worsened.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take customary measures to associate any additional STRs that may be available for review.  

2.  After obtaining any necessary consent, The AOJ should contact the SSA and the VAMC and request copies, for association with the claims folder, of any and all records utilized by the SSA in any recent disability determination and of treatment that the Veteran received at the VAMC since 2010, respectively.  

3.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his low back and sciatica disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the low back and sciatica disorders are of service onset or otherwise related to service or whether they were caused or aggravated by his service-connected right knee chondromalacia.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and severity of his service-connected right knee chondromalacia.  All indicated studies should be performed.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

